DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered.
 
Priority
Acknowledgement is made to the applicants claim to priority to Non-Provisional Application No. 13/820,018 filed May 9, 2013 now Patent 10,149,953, to National Stage Application No.  PCT/NZ11/00174 filed on August 31, 2011 and to Provisional Patent Application No. 61/379,989 filed September 3, 2010.

Status of Claims
This Office Action is responsive to the amendment filed September 3, 2021. As directed by the amendment: claim 2 has been amended and claim 22 has been added. Thus, claims 2-19 and 21-22 are presently pending in this application. 
Claim 2, and claims 3-19 and 21 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendment to claim 2 obviate the previous rejection 35 U.S.C. 112(b). Claims 2-12, 15-19, and 21 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Pub. No. 2004/0065329) in view of Choksi (U.S. Patent No. 4,677,987). Claims 13-14 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, and claims 3-19 and 21 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the flanged end adapted to locate the gas sampling end in a region where gas from the patient is to be exhaled within the breathing assistance apparatus”, ln 4-5 and “the gas sampling end configured to protrude into a region of a manifold configured to connect to a patient interface and be proximate to a gases outlet of the manifold”, ln 9-11. Claim 2 fails to link the breathing assistance apparatus with the manifold.  As such, it is unclear whether the region within the breathing assistance apparatus is the same or a different and separate from the region of the manifold. For the purpose of this Office Action is interpreted such that the breathing assistance apparatus comprising as the manifold having the region where gas from the patient is to be exhaled and wherein the gas sampling end is configured to protrude into the region. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-12, 15-19, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Pub. No. 2004/0065329) in view of Wallace (U.S. Patent No. 5,101,834).
Regarding Claim 2, Geist discloses a breathing indicator (10A; Fig. 14) configured to be received  by a part (54, 55; Fig. 10) of a breathing assistance apparatus (“breathing circuit” including manifold 64; Fig. 14; ¶ 0048) that supplies gas to a patient (¶¶ 0044, 0048), the indicator comprising: an elongate body (A, Fig. A annotated below) having a gas sampling end (B, Fig. A annotated below) and a flanged end (C, Fig. A annotated below), the flanged end adapted to locate the gas sampling end in a region (within manifold 64; Fig. 13-14; ¶ 0048) where gas from the patient is to be exhaled within the breathing assistance apparatus (Fig. 13-14; ¶¶ 0044-0045, 0048), the gas sampling end being in fluid communication with a detector material (18; Fig. 8-9, 12-13) changeable between a first visual indicator state relating to an inhalation phase of the patient and a second visual indicator state relating to an exhalation phase of the patient (¶¶ 0028, 0035-0037, 0040), wherein the gas sampling end is configured to protrude into a region (at A, Fig. B annotated below) of a manifold [64; Fig. 14; Examiner notes: Geist discloses the breathing indicator being received by the manifold (Fig. 14); wherein the configured to connect to a patient interface (¶ 0048; Examiner notes: Geist discloses the patient interface as a mask or an endotracheal tube.) and be 

    PNG
    media_image1.png
    352
    814
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 9 of Geist.

    PNG
    media_image2.png
    381
    404
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 13 of Geist.

Wallace teaches a gas sampling apparatus comprising an elongated body (27; Fig. 1-2) having a gas sampling end (28; Fig. 2); wherein the gas sampling end configured to protrude into a region (at A, Fig. C annotated below) of a manifold (12; Fig. 2; col 3, ln 5 to col 4, ln 4) and be proximate to a gases outlet (24; Fig. 2; col 3, ln 47 to col 4, ln 1) of the manifold (Fig. 2) where gas from the patient is to be exhaled (col 3, ln 47 to col 4, ln 1), the gases outlet configured to connect to a patient interface (11 or a trach tube; Fig. 1; col 2, ln 23-29) for the purpose of locating the gas sampling end at the optimum location for an accurate sample of the gases flowing from the patient, and to reduce the amount of dead space between the patient and the gas sampling end to obtain an accurate gas sample (col 3, ln 47 to col 4, ln 1).

    PNG
    media_image3.png
    388
    455
    media_image3.png
    Greyscale

Figure C, Adapted from Fig. 2 of Wallace.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention that Geist discloses the breathing indicator wherein, when in use, a pressure difference exists between the gas sampling end and the flanged because the supplies gas to a patient, inhalation and exhalation increases the pressure within the part (See Geist: 64; Fig. 13-14) creating a pressure difference between the interior of the part (See Geist: 64; Fig. 10-12) and the breath indicator and, perforce, between the gas sampling end and the flanged end (See Geist: ¶¶ 0028, 0033, 0038, 0040, 0044-0045, 0048; Fig. 13-14), and 
further, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the breathing indicator of Geist to include the gas sampling end configured to be proximate to the gases outlet of the manifold, as taught by Wallace for the purpose of locating the gas sampling end at the optimum location for an accurate sample of the gases flowing from the patient, and to reduce the amount of dead space between the patient and the gas sampling end to obtain an accurate gas sample (See Wallace: col 3, ln 47 to col 4, ln 1).
Regarding Claim 3, the modified device of Geist discloses the breathing indicator comprising an aperture (See Geist: 32; Fig. 9) that opens to atmosphere so that the detector material is exposed to atmospheric air when the patient is not exhaling (See Geist: ¶¶ 0028, 0033, 0038, 0040).
Regarding Claim 4, the modified device of Geist discloses the breathing indicator wherein the detector material is a CO2 detecting material (See Geist: 18; Fig. 6; ¶¶ 0028, 0035-0037, 0040).
Regarding Claim 5, the modified device of Geist discloses the breathing indicator wherein the detector material changes from the first visual indicator state to the second indicator 2 concentration greater than that normally found in atmospheric air (See Geist: ¶¶ 0028, 0035-0037, 0040).  	
Regarding Claim 6, the modified device of Geist discloses the breathing indicator wherein the detector material changes between the first and second visual indicator states at a sufficient rate to substantially correspond with the inhalation and exhalation phases of the patient (See Geist: ¶¶ 0028, 0035-0037, 0040, 0044).
Regarding Claim 7, the modified device of Geist discloses the breathing indicator wherein the detector material changes from the first visual indicator state to the second visual indicator state when exposed to gas having a concentration by volume of at least about 5% CO2 (See Geist: ¶¶ 0028, 0035-0037, 0040, 0044).
Regarding Claim 8, the modified device of Geist discloses the breathing indicator wherein the visual indicator state of the detecting material is visually observable by a user of the breathing assistance apparatus for the patient (See Geist: ¶¶ 0035-0037).
Regarding Claim 9, the modified device of Geist discloses the breathing indicator wherein in use, breath-by-breath CO2 present within gas exhaled by the patient is visually observable by change in a visual indicator state of the detecting material (See Geist: ¶¶ 0028, 0035-0037, 0040, 0044).
Regarding Claim 10, the modified device of Geist discloses the breathing indicator wherein at least a part (See Geist: 22, 36; Fig. 9, 12) of the flanged end remains external of the manifold to which the breath indicator is attached (See Geist: Fig. 12).
Regarding Claim 11, the modified device of Geist discloses the breathing indicator wherein the flanged end is substantially perpendicular to the elongate body (See Geist: Fig. 6, 9).
Regarding Claim 12, the modified device of Geist discloses the breathing indicator wherein the flanged end is disk-shaped (See Geist: Fig. 3, 7, 11-12).
Regarding Claim 15, the modified device of Geist discloses the breathing indicator, shown above. 

It would have been obvious to one having ordinary skill in the art at the time of invention to modify the outer diameter of the elongate body to about 1 mm to about 5 mm and modify the length of the elongate body to about 30 mm to about 60 mm as applicant appears to have placed no criticality on the claimed ranges (See Applicant’s Spec: ¶¶ 0095, 0145, 0220 indicating the ranges as “may” be within the claimed range or the ranges as exemplary) and it is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.). 
Regarding Claim 16, the modified device of Geist discloses the breathing indicator wherein the gas sampling end of the elongate body further comprises a gas inlet (A, Fig. D annotated below), the inlet being in fluid communication with the detector material via a passageway (B, Fig. D annotated below; See Geist: Fig. 13-14).

    PNG
    media_image4.png
    417
    721
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 6 of Geist.
Regarding Claim 17, the modified device of Geist discloses the breathing indicator wherein the detector material is provided in-line with the passageway (See Geist: Fig. 13; at C, Fig. D annotated above).
Regarding Claim 18, the modified device of Geist discloses the breathing indicator wherein the passageway provides for a gas flow path (A, Fig. E annotated below) extending from the breath indicator gas inlet to a breath indicator gas outlet (See Geist: 34; Fig. 6), the outlet in fluid communication with the surrounding atmosphere external of the breath assistance apparatus (See Geist: Fig. 6; ¶ 0028), wherein the detector material is positionable for contact with the gas flow path through the passageway.

    PNG
    media_image5.png
    411
    670
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 6 of Geist.
Regarding Claim 19, the modified device of Geist discloses the breathing indicator wherein the detector material is located in a region (at C, Fig. D annotated above) adjacent the flanged end, and wherein at least a part of the flanged end is formed of a visually transparent 
Regarding Claim 21, the modified device of Geist discloses the breathing indicator wherein the flanged end houses the detector material (See Geist: Fig. 6).
Regarding Claim 22, the modified device of Geist discloses the breathing indicator wherein the gas sampling end is further configured to protrude into the gases space of the manifold and be pointed in the direction of the gases outlet of the manifold (See Geist: Fig. 14; ¶ 0048, See Wallace: Fig. 2; col 3, ln 5 to col 4, ln 4).

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist in view of Wallace as applied to claim 1 above, and further in view of Good (U.S. Patent No. 6,058,933).
Regarding Claims 13-14, the modified device of Geist discloses the breathing indicator wherein the breathing assistance apparatus comprises the patient interface (See Geist: mask or “endotracheal tube”; ¶ 0048, See Wallace: 11; Fig. 1 or “trach tube” ), shown above.
The modified device of Geist does not disclose the breathing indicator wherein the breath indicator is receivable by the patient interface and wherein a gas flow regulator or gas pressure regulator is associated with any one or more of these [Examiner notes: The limitation “the breath indicator is receivable by the patient interface” is interpreted as a functional limitation, i.e. the  breath indicator must be receivable by the patient interface and not interpreted as a positive limitation (i.e. the breathe indicator comprises the patient interface, wherein the breath indicator is received by the patient interface).]
Good teaches a resuscitator device comprising a patient interface (50; Fig. 8 and (A-D, Fig. F annotated below) having a T-piece resuscitator apparatus (A-D, Fig. F annotated below) and a flow regulator (50; Fig. 8; col 3, ln 46-58); and comprising a breath indicator (114; Fig. 8) 

    PNG
    media_image6.png
    469
    675
    media_image6.png
    Greyscale

Figure F, Adapted from Figure 8 of Good.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the modified device of Geist to include the patient interface having the T- piece resuscitator apparatus and the flow regulator, and wherein the breath indicator is receivable by the patient interface as taught by Good for the purpose of providing a breath-to-breath indication during resuscitation (See Good: col 6, ln 5-11).

Response to Arguments
Applicant’s arguments, see Pg. 6-8, filed September 3, 2021, with respect to the rejection(s) of claim(s) 2-12, 15-19 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, Applicant’s assertion that the angle of element 55 (Fig, 12) of Geist in relationship to the direction of exhalation when combined with the teachings of Choksi would not readily prevent clogging. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Geist in view of Wallace, shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785